FILED
                            NOT FOR PUBLICATION                             APR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 14-10522
                                                      14-10523
               Plaintiff - Appellee,
                                                 D.C. Nos. 2:12-cr-00837-DGC
 v.                                                        2:13-cr-01653-DGC

WALTER ROY YOUNG, d.b.a. Walter R.               MEMORANDUM*
Young,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      In these consolidated appeals, Walter Roy Young appeals his jury-trial

conviction and 18-month sentence for being a felon in possession of a firearm and

ammunition, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), and the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
revocation of probation and 12-month sentence imposed thereupon. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Young’s counsel has filed a brief

stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Young the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                          14-10522 & 14-10523